Exhibit 10.20

Amended Schedule to the Forms of

Indemnification Agreement

Sunoco, Inc. has entered into Indemnification Agreements with the directors,
executive officers, trustees, fiduciaries, employees or agents named below:

 

Employee

  

Date of Agreement

Anne-Marie Ainsworth    November 2, 2009 Michael J. Colavita    September 2,
2004 Robert N. Deitz    December 2, 2009 Lynn L. Elsenhans    August 8, 2008
Bruce G. Fischer    March 4, 2004 Peter J. Gvazdauskas    February 4, 2009
Marilyn Heffley    December 2, 2009 Vincent J. Kelley    February 2, 2006 Joseph
P. Krott    March 4, 2004 Michael S. Kuritzkes    March 4, 2004 Brian P.
MacDonald    August 10, 2009 Christopher J. Minnich    June 1, 2009 Ann C. Mulé
   March 4, 2004 Marie A. Natoli    March 3, 2006 Robert W. Owens    March 4,
2004 Bruce D. Rubin    October 15, 2008 Thomas J. Scargle    July 2, 2009
Michael J. Thomson    May 30, 2008 Charmian Uy    December 3, 2009 Dennis Zeleny
   January 20, 2009

 

Robert M. Aiken, Jr.*    February 1, 1996 Robert H. Campbell*    February 1,
1996 John F. Carroll*    March 4, 2004 Terence P. Delaney*    March 4, 2004
Michael H. R. Dingus*    March 4, 2004 John G. Drosdick*    March 4, 2004 Jack
L. Foltz*    February 1, 1996 David E. Knoll*    February 1, 1996 Deborah M.
Fretz*    September 6, 2001 Michael J. Hennigan*    February 2, 2006 Thomas W.
Hofmann*    March 4, 2004 Michael J. McGoldrick*    March 4, 2004 Joel H.
Maness*    March 4, 2004 Paul A. Mulholland*    March 4, 2004 Rolf D. Naku*   
March 4, 2004 Alan J. Rothman*    March 4, 2004 Malcolm I. Ruddock, Jr.*   
February 1, 1996 David C. Shanks*    February 17, 1997 Sheldon L. Thompson*   
February 1, 1996 Ross S. Tippin, Jr.*    March 4, 2004 Charles K. Valutas*   
March 4, 2004

 

* In a different position or no longer with the Company.



--------------------------------------------------------------------------------

Director

  

Date of Agreement

Robert J. Darnall    March 4, 2004 Gary W. Edwards    May 1, 2008 Ursula O.
Fairbairn    March 4, 2004 Thomas P. Gerrity    March 4, 2004 Rosemarie B. Greco
   March 4, 2004 John P. Jones, III    September 8, 2006 James G. Kaiser   
March 4, 2004 John W. Rowe    March 4, 2004 John K. Wulff    March 8, 2004

 

Raymond E. Cartledge**    September 6, 2001 Robert E. Cawthorn**    February 1,
1996 John G. Drosdick**    March 4, 2004 Mary J. Evans**    September 6, 2001
Robert D. Kennedy**    September 6, 2001 Richard H. Lenny**    February 8, 2002
Norman S. Matthews**    September 6, 2001 R. Anderson Pew**    March 4, 2004
William B. Pounds**    February 1, 1996 G. Jackson Ratcliffe**    March 4, 2004

 

** No longer serving on the Board.

 

2